Case 5:17-cv-01415-AB-KK Document 237 Filed 03/04/19 Page 1 of 36 Page ID #:11502



 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                           CENTRAL DISTRICT OF CALIFORNIA
10       CHELSEA HAMILTON, et al.,               Case No. 5:17-cv-01415-AB (KKx)
11                      Plaintiffs,              ORDER GRANTING IN PART AND
         v.                                      DENYING IN PART DEFENDANTS’
12                                               MOTION TO STRIKE [144] AND
                                                 GRANTING IN PART AND
13                                               DENYING IN PART DEFENDANTS’
         WAL-MART STORES, INC., et al.,          MOTION TO DECERTIFY THE
14                                               CLASS ACTION [159]
                   Defendants.
15
16
17
18            Pending before the Court are two motions: Defendants Wal-Mart Stores, Inc.
19   and Wal-Mart Associates, Inc.’s (collectively, “Walmart”) (1) Motion to Strike the
20   expert reports and bar testimony of Dr. Brian Kriegler and Dr. Stephanie J. Bonin
21   (collectively, “the experts”) and (2) Motion to Decertify the class action.1 (Dkt. No.
22   144 (hereinafter, “Mot. to Strike”); Dkt. No. 159 (hereinafter, “Decert. Mot.”).) Both
23   motions are opposed. Having considered the parties’ submissions, the relevant law,
24   and the record in this case, as well as the arguments of counsel at oral argument, the
25   Court hereby (1) GRANTS in part and DENIES in part Walmart’s motion to strike
26   and (2) GRANTS in part and DENIES in part Walmart’s motion for decertification.
27
     1
      The parties’ cross motions for summary judgment are also before the Court, but will
28   be resolved by separate order.
                                               1.
Case 5:17-cv-01415-AB-KK Document 237 Filed 03/04/19 Page 2 of 36 Page ID #:11503



 1   I.    BACKGROUND
 2         Plaintiffs are former employees of Defendants that worked at Walmart’s
 3   fulfillment center in Chino, California. (Dkt. No. 121 (“Class Cert. Order”) at 1; Dkt.
 4   No. 69 (“Compl.”) ¶¶ 2-3.) Plaintiffs brought this class action against Walmart
 5   alleging Walmart violated various California Labor Code sections and the Unfair
 6   Competition Law (“UCL”) by failing to (1) pay wages for all hours worked, (2) pay
 7   all overtime wages, (3) provide meal periods, (4) provide rest breaks, (5) pay final
 8   wages, and (6) provide accurate itemized wage statements. (Id. ¶¶ 38-116.) Based on
 9   these alleged violations, Plaintiffs brought a class action under Rule 23 of the Federal
10   Rules of Civil Procedure2 and a representative action under the Private Attorneys
11   General Act (“PAGA”).
12         In August 2018, the Court certified six subclasses, which are defined as
13   follows:
14         1.     Security Checkpoint Subclass: all current and former non-exempt
15                employees employed by Defendants in the State of California and who
16                worked in a Walmart Fulfillment center and who were required to go
17                through a security checkpoint during a meal period and/or at the end of
18                his/her shift during the period from June 8, 2013 to the present;
19         2.     Overtime Subclass: all current and former non-exempt employees
20                employed by Defendants in the State of California and who worked in a
21                Walmart Fulfillment center and who worked one or more shifts in excess
22                of eight (8) hours in a day or forty (40) hours in a workweek and who
23                were not properly paid all overtime wages during the period from June 8,
24                2013 to the present;
25         3.     Alterative Workweek Subclass: all current and former non-exempt
26                employees employed by Defendants in the State of California and who
27
     2
      All further references are to the Federal Rules of Civil Procedure unless otherwise
28   noted.
                                               2.
Case 5:17-cv-01415-AB-KK Document 237 Filed 03/04/19 Page 3 of 36 Page ID #:11504



 1                worked in a Walmart Fulfillment center and pursuant to an alternative
 2                workweek schedule and were not paid daily overtime for work in excess
 3                of eight (8) but less than ten (10) hours;
 4         4.     Meal Break Subclass: all current and former non-exempt employees
 5                employed by Defendants in the State of California and who worked in a
 6                Walmart Fulfillment center and who worked a shift in excess of six (6)
 7                hours during the period from June 8, 2013 to the present;
 8         5.     Waiting Time Penalty Subclass: all current and former non-exempt
 9                employees employed by Defendants in the State of California and who
10                worked in a Walmart Fulfillment center and who separated from their
11                employment with Defendants during the period from June 8, 2014 to the
12                present;
13         6.     Wage Statement Penalty Subclass: all current and former non-exempt
14                employees employed by Defendants in the State of California and who
15                worked in a Walmart Fulfillment center during the period from June 8,
16                2016 to the present.
17         Now, Walmart moves to decertify the security checkpoint subclass, the
18   overtime subclass, the meal break subclass, the wage statement penalty subclass, and
19   the waiting time penalty subclass.3 Walmart also moves to strike the experts’ reports
20   pursuant to Rule 37(c)(1) and to bar the experts from “testifying at trial or otherwise”
21   as noncompliant with Rules 26(a)(2)(B) and 26(a)(2)(D). (Mot. to Strike at 2.)
22   II.   LEGAL STANDARD
23         A.     Motion to Strike Expert Reports
24         Rule 26 requires that a party must disclose the identity of each expert witness
25   “accompanied by a written report—prepared and signed by the witness.” Fed. R. Civ.
26
     3
27    Plaintiffs’ evidentiary objections in opposition to Walmart’s motion for
     decertification are OVERRULED as moot because the Court does not rely on the
28   disputed evidence. (Dkt. No. 171-1.)
                                                3.
Case 5:17-cv-01415-AB-KK Document 237 Filed 03/04/19 Page 4 of 36 Page ID #:11505



 1
     P. 26(a)(2)(B). Rule 26 requires that the disclosure of an expert witness must be
 2
     accompanied by the expert’s written report setting forth the following information:
 3
           (i) a complete statement of all opinions the witness will express and the
 4         basis and reasons for them;
 5         (ii) the facts or data considered by the witness in forming them;
           (iii) any exhibits that will be used to summarize or support them;
 6         (iv) the witness’s qualifications, including a list of all publications
 7         authored in the previous 10 years;
           (v) a list of all other cases in which, during the previous 4 years, the witness
 8         testified as an expert at trial or by deposition; and
 9         (vi) a statement of the compensation to be paid for the study and testimony
           in the case.
10
     Fed. R. Civ. P. 26(a)(2)(B). The parties are to submit their expert disclosures “at the
11
     times and in the sequence that the court orders.” Fed. R. Civ. P. 26(a)(2)(D).
12
           Rule 37(c)(1) gives teeth to the requirements imposed by Rule 26 by forbidding
13
     the use at trial, hearing, or on a motion of any information that is not properly
14
     disclosed. Hoffman v. Construction Protective Servs., Inc., 541 F.3d 1175, 1179 (9th
15
     Cir. 2008). This is “a ‘self-executing,’ ‘automatic’ sanction to ‘provide[ ] a strong
16
     inducement for disclosure of material.’” Yeti by Molly, Ltd. v. Deckers Outdoor Corp.,
17
     259 F.3d 1101, 1106 (9th Cir. 2001) (quoting Fed. R. Civ. P. 37 advisory committee’s
18
     note (1993)). The harshness of this rule is ameliorated by the express exceptions that
19
     the information may be introduced if the failure to disclose the information was
20
     substantially justified or harmless. Id. The burden is on the party facing the sanction
21
     to show that the failure to disclose was harmless. Id. at 1107.
22
           The district court has wide latitude in issuing discovery sanctions under Rule
23
     37(c)(1). Id. at 1106. A district court’s discretion to impose sanctions, however, is
24
     limited when the imposition of sanctions would be tantamount to dismissal. R & R
25
     Sails, Inc. v. Ins. Co. of Pa., 673 F.3d 1240, 1247 (9th Cir. 2012); see also Toyrrific,
26
     LLC v. Karapetian, 606 F. App’x 365, 365 (9th Cir. 2015). If the sanction amounts to
27
     dismissal of a claim, the district court must “consider whether the claimed
28
                                                4.
Case 5:17-cv-01415-AB-KK Document 237 Filed 03/04/19 Page 5 of 36 Page ID #:11506



 1
     noncompliance involved willfulness, fault, or bad faith,” as well as “the availability of
 2
     lesser sanctions.” R & R Sails, 673 F.3d at 1247.
 3
            B.    Motion for Decertification
 4
            Rule 23(c)(1)(C) permits a court to alter or amend an order granting class
 5
     certification at any point prior to the entry of final judgment. Fed. R. Civ. P.
 6
     23(c)(1)(C); Gen. Tel. Co. of Sw. v. Falcon, 457 U.S. 147, 160 (1982) (“Even after a
 7
     certification order is entered, the judge remains free to modify it in the light of
 8
     subsequent developments in the litigation.”). “In considering the appropriateness of
 9
     decertification, the standard of review is the same as a motion for class certification:
10
     whether the Rule 23 requirements are met.” Marlo v. United Parcel Serv., Inc., 251
11
     F.R.D. 476, 479 (C.D. Cal. 2008), aff’d, 639 F.3d 942 (9th Cir. 2011). On a motion
12
     for decertification, Plaintiff continues to “bear[ ] the burden of demonstrating that the
13
     requirements of Rules 23(a) and (b) are met.” Marlo v. United Parcel Serv., Inc., 639
14
     F.3d 942, 947 (9th Cir. 2011) (citation omitted); see also Negrete v. Allianz Life Ins.
15
     Co. of N. Am., 287 F.R.D. 590, 598 n.1 (C.D. Cal. 2012) (“To the extent that pre-
16
     Marlo cases conclude that a defendant bears the burden on a motion to decertify of
17
     demonstrating that ‘the elements [of] Rule 23 have not been established,’ Gonzales v.
18
     Arrow Fin. Servs. LLC, 489 F. Supp. 2d 1140[, 1153] (S.D. Cal. 2007), these cases are
19
     no longer good law.”).
20
     III.   DISCUSSION
21
            A.    The Court Grants in Part and Denies in Part Defendants’ Motion to
22
                  Strike.
23
            The Court begins with Walmart’s motion to strike as it is relevant to Walmart’s
24
     motion for decertification and the parties’ motions for summary judgment. Walmart
25
     first argues that Dr. Brian Kriegler and Dr. Stephanie J. Bonin’s expert reports, as well
26
     as their testimony, should be excluded under Rule 37(c)(1) for failure to comply with
27
     Rule 26(a)(2)(B) because Plaintiffs’ initial expert disclosures did not contain a
28
                                                5.
Case 5:17-cv-01415-AB-KK Document 237 Filed 03/04/19 Page 6 of 36 Page ID #:11507



 1   complete statement of all opinions the experts will express and the basis for them.
 2   Plaintiffs counter by arguing the preliminary nature of their experts reports was
 3   justified because (1) Walmart had not yet produced all surveillance video necessary to
 4   calculate class damages and (2) Plaintiffs’ were waiting on Walmart’s permission to
 5   conduct a site inspection of the facility, which was necessary to calculate the average
 6   time that it takes employees to walk from each time clock to the security check area at
 7   the exit of the facility. Plaintiffs also argue that they are allowed to supplement their
 8   reports under Rule 26(e).
 9         The Court will first summarize relevant procedural history and then address the
10   parties’ arguments in turn.
11                1.       Relevant Procedural History
12         Plaintiffs filed this action in July 2017. (See Dkt. No. 1.) In October 2017, the
13   parties submitted a joint schedule of proposed pretrial and trial dates. (Dkt. No. 48.)
14   The Court adopted the parties’ proposed schedule and set the trial for January 29,
15   2019 with a July 20, 2018 initial expert disclosure deadline and August 31, 2018
16   expert discovery cut-off date. (Dkt. No. 50 (hereinafter, “Oct. 30, 2017 Scheduling
17   Order”) at 3.) In the October 30, 2017 Scheduling Order, the Court informed the
18   parties as follows:
19         The cutoff date for discovery is not the date by which discovery requests
           must be served; it is the date by which all discovery, including all hearings
20
           on any related motions, must be completed. Thus, written discovery must
21         be served, and depositions must begin, sufficiently in advance of the
           discovery cutoff date to permit the discovering party enough time to
22
           challenge via motion practice responses deemed to be deficient. Given the
23         requirements to meet and confer and to give notice, in most cases a planned
           motion to compel must be discussed with opposing counsel at least six
24
           weeks before the cutoff.
25   (Id. at 4.) The Court also informed the parties that “[a]ny motion challenging the
26   adequacy of discovery responses must be filed, served, and calendared sufficiently in
27   advance of the discovery cut-off date to permit the responses to be obtained before
28
                                                6.
Case 5:17-cv-01415-AB-KK Document 237 Filed 03/04/19 Page 7 of 36 Page ID #:11508



 1   that date if the motion is granted.” (Id. at 4-5.)
 2         On May 1, 2018, Plaintiffs filed a stipulation to continue the trial and pretrial
 3   deadlines (Dkt. No. 87), which the Court approved on May 3, 2018. (Dkt. No. 89; see
 4   also Dkt. No. 127-1, Gershman Decl. ¶¶ 2-3, Ex. 1 (declaring Plaintiffs sought to
 5   extend pretrial deadlines by stipulation in April 2018 and Walmart obliged).) On
 6   May 9, 2018, Plaintiffs filed a second stipulation to continue the expert discovery
 7   cutoff because the prior stipulation inadvertently omitted the expert discovery cut-off
 8   date (Dkt. No. 91), which was approved by the Court on May 15, 2018. (Dkt. No. 92.)
 9   Pursuant to these stipulations, the parties agreed to the following pretrial deadlines:
10             • Trial date: April 2, 2019;
11             • Final Pretrial Conference: March 15, 2019;
12             • Expert Discovery Cut-off: October 31, 2018;
13             • Non-Expert Discovery Cut-off: November 16, 2018;
14             • Initial Expert Disclosures: September 21, 2018;
15             • Rebuttal Expert Disclosures: October 22, 2018;
16             • Last Day to Hear Motions: December 21, 2018;
17             • Trial Filings (First Round): February 22, 2019; and
18             • Trial Filings (Second Round): March 1, 2019.
19         Walmart previously indicated that, on August 10, 2018, “Plaintiffs served a
20   Local Rule 37-2 joint stipulation, seeking a court order to compel production of . . .
21   more surveillance footage,” but withdrew the motion on or around August 27, 2018
22   after the class certification hearing. (Dkt. No. 127-1, Gershman Decl. ¶ 6.) On August
23   17, 2018—the same date as the class certification hearing—Plaintiffs served new sets
24   of document requests, in which they asked for all video footage at the Chino e-
25   commerce fulfillment center. (Id. ¶ 7, Exs. 6-7.)
26         At the class certification hearing on August 17, 2018, Plaintiffs’ counsel
27   acknowledged the expert disclosure deadlines. Direct quotes from the hearing are
28   below:
                                                 7.
Case 5:17-cv-01415-AB-KK Document 237 Filed 03/04/19 Page 8 of 36 Page ID #:11509



 1         Mr. Yoon [Plaintiffs’ counsel]: . . . based upon the Court’s tentative, we
 2         have a few dates coming up; and the most pressing initial deadline is the
           September 21st initial expert disclosure. So I don’t know what the Court’s
 3         procedure is for that. We can, of course, make any of these deadlines, but,
 4         if the Court had an opinion or would like to share something on how the
           Court likes to handle this post-certification, that would be helpful.
 5
           Court: We’ll discuss that at the end. Thank you, Counsel.
 6
     (Gershman Decl., Ex. 7 at 144:25-145:10 (emphasis added).) After discussing the
 7
     merits of Plaintiffs’ motion for class certification, the Court revisited the issue:
 8
           Court: . . . Help me understand. You said there is a scheduling issue. Just
 9         walk me through. What is the question that you ultimately have? You said
10         there [are] some dates that are coming up.
11         Mr. Yoon: Current schedule, Your Honor, is we have [a] April 2nd trial
           date next year. And from that there is a series of deadlines. But the main
12         one is the November 16th, nonexpert discovery cut off to December 21st,
13         last date to hear motions, and then the September 21st, initial expert
           disclosure.
14
           Court: What’s your question?
15
           Mr. Yoon: We can – obviously, we have been litigating this case to meet
16         all deadlines. But if the Court has any type of common way the Court likes
17         to do things after certification, then we’d like to know. If the Court believes
           these deadlines are firm, then we won’t spend any time - -
18
           Court: I can answer that question. The deadlines are firm.
19         Mr. Yoon: Then that makes it easier on us.
20         Court: The deadlines are firm. . . . I have a heavy calendar. I would like
21         to keep the deadlines as they are. I hope that answers your question.

22         Mr. Yoon: Yes, that answer the question completely, yes, Your Honor.

23   (Gershman Decl., Ex. 7 at 159:25-160:25 (emphases added).)
24         On September 18, 2018 at 7:27 p.m.—only two full business days before the
25   date Plaintiffs’ initial expert disclosures were due—Plaintiffs filed an ex parte
26   application to submit initial expert disclosures subject to the requirements of Rule
27   26(a)(2)(C) in lieu of 26(a)(2)(B) and extend the expert discovery cut-off date. (Dkt.
28   No. 126.) Plaintiffs argued ex parte relief was warranted because Plaintiffs could not

                                                8.
Case 5:17-cv-01415-AB-KK Document 237 Filed 03/04/19 Page 9 of 36 Page ID #:11510



 1   provide expert disclosures without certain discovery—including video footage of the
 2   worksite and security check lines, a site inspection, badge swipe data, and post-
 3   certification data. (Id.)
 4          On September 20, 2018, the Court denied Plaintiffs’ ex parte application,
 5   finding Plaintiffs “fail[ed] to demonstrate that [they were] without fault in creating the
 6   present ‘crisis’ requiring ex parte relief” and that “Plaintiffs [were] not diligent in their
 7   efforts to adhere to the existing expert disclosure deadline.” (Dkt. No. 128 at 3-4.)
 8          On October 5, 2018, Plaintiffs filed two motions to compel discovery from
 9   Walmart. (Dkt. Nos. 134-135.) Then, on November 9, 2018, Plaintiffs withdrew the
10   motions. (Dkt. No. 147.)
11                 2.     Initial Expert Reports
12          Plaintiffs served the initial expert reports at issue on September 21, 2018, the
13   date they were due pursuant to the Court’s Pretrial Order.4 (See Dkt. Nos. 89, 92; Dkt.
14   No. 144-1, Declaration of Matthew R. Gershman (“Gershman Decl.”) ¶ 2.) Plaintiffs’
15   initial reports were timely, so the only issue is whether they comply with Rule 26(a).
16          Under Rule 26(a)(2)(B), an expert must disclose in his report “a complete
17   statement of all opinions the expert will express and the basis and reasons for them”
18   and “the data or other information considered by the witness in forming them.” Fed.
19   R. Civ. P. 26(a)(2)(B)(i)-(ii). The parties must submit their expert disclosures “at the
20   time and in the sequence that the court orders.” Fed. R. Civ. P. 26(a)(2)(D).
21          The requirement of a “detailed report” under Rule 26(a)(2) serves multiple
22   functions: “It helps the opposing party to meaningfully depose the expert; it helps the
23   opposing party to determine its own expert needs; and it prevents the expert from
24   ‘lying in wait’ with new, last-minute opinions.” Ridgeway v. Wal-Mart Stores, Inc.,
25   No. 08-cv-05221-SI, 2016 WL 4529430, at *9 (N.D. Cal. Aug. 30, 2016) (citation
26   omitted). Another purpose of the rule is “to require the disclosure of ‘information
27
     4
      The Court expresses no opinion on the reliability of any expert testimony because
28   neither party has filed Daubert motions.
                                                 9.
Case 5:17-cv-01415-AB-KK Document 237 Filed 03/04/19 Page 10 of 36 Page ID #:11511



 1    regarding expert testimony sufficiently in advance of trial that opposing parties have a
 2    reasonable opportunity to prepare for effective cross examination and perhaps arrange
 3    for expert testimony from other witnesses.’” In re Google Adwords Litig., No. C08-
 4    03369, 2010 WL 5185738, at *2 (N.D. Cal. Dec. 8, 2010) (citation omitted).
 5                        a.     Dr. Kriegler’s Initial Report
 6          Plaintiffs designated Dr. Kriegler as an expert witness and attached his
 7    “preliminary report” to their initial disclosures. (Gershman Decl. ¶ 2, Ex. 1
 8    (hereinafter, “Pl.’s Initial Disclosures”) ¶ 1.) Plaintiffs informed Walmart that Dr.
 9    Kriegler’s “final report will follow once all data is provided, which will disclose the
10    nature of his testimony and his opinion.” (Id.) Plaintiffs stated that “the opinion as of
11    now and substance of his testimony is set forth in the [attached report]. Generally, it
12    will concern Plaintiff’s and the Class’s damages based on the facts of the company’s
13    electronically maintained records, to wit: lost wages, interest and other facts relating
14    to that testimony, including but not limited to summary and analysis of Class data.”
15    (Id.) Dr. Kriegler indicates that “[his] work in this case is ongoing because some
16    relevant data ha[s] not been produced yet.” (Pl.’s Initial Disclosures, Ex. A
17    (hereinafter, “Kriegler Initial Report”) at 1.)
18          With respect to the security checkpoint subclass, Dr. Kriegler indicates that he
19    will opine (a) how long it takes employees to get through the security checkpoint,
20    including waiting in line by using surveillance video footage and (b) the amount of
21    time it takes to walk from the timeclock terminals to the security checkpoint using one
22    of three approaches that are not explained in great detail.5 (Id. at 13.) Dr. Kriegler
23    5
        Dr. Kriegler’s first approach to calculate the time to walk from the timeclock to the
24    security checkpoint uses the combination of timekeeping and turnstile data. The
      second approach utilizes surveillance footage “to estimate the proportion of
25    employees that use each timeclock terminal” and ergonomic testimony “to measure a
26    reasonable amount of time it takes to walk from each timeclock to the security
      checkpoint.” (Kriegler Initial Report at 14.) The third approach relies on “surveillance
27    footage to estimate both (i) the time it takes to walk from the timeclocks to the
      security checkpoint and (ii) the proportion of employees that use each timeclock
28    terminal.” (Id.)
                                                 10.
Case 5:17-cv-01415-AB-KK Document 237 Filed 03/04/19 Page 11 of 36 Page ID #:11512



 1    asserts that he, along with his staff, “have the capacity to review several hundred
 2    hours of video.” (Id.)
 3          To determine class-wide damages for the alternative workweek subclass, Dr.
 4    Kriegler proposes a four-step analysis: First, “identify who was on an AWS based on
 5    Shift Pattern Data and patterns in Timekeeping Data”; second, “calculate the
 6    difference between overtime hours in the Timekeeping Data but for the AWS and
 7    overtime hours accordingly to the Payroll Data”; third, “multiply the number of
 8    underpaid overtime hours by the employee’s hourly rate of pay” for each employee
 9    pay period; fourth, “add these damages together across employees to arrive at a
10    classwide total.” (Id. at 15.) Based on mathematical criteria described in an
11    attachment to his initial report, Dr. Kriegler identified 1,199 employees who were on a
12    morning AWS at some point according to shift pattern data and 1,035 employees who
13    “were likely on a morning AWS based on a set of mathematical criteria applied to the
14    Timekeeping Data.” (Id.)
15          For the meal break subclass, Dr. Kriegler computes damages in two ways. First,
16    Dr. Kriegler computes damages by assuming all meal periods were noncompliant.
17    Second, he computes damages by assuming thirty-minute meal breaks in which
18    employees took an off-site break violate California law. (Id. at 16.) To calculate
19    damages under the second point, Dr. Kriegler calculates damages when Walmart’s
20    time keeping data “show[s] a meal period length of exactly 30 minutes” and the
21    turnstile data “show[s] that the employee re-entered the facility no more than 15
22    minutes prior to the meal punch-in, i.e., when the employee concluded his/her meal
23    break.” (Id.) Dr. Kriegler “offer[s] no opinion as to whether recorded breaks of 31+
24    minutes were less than 30 minutes when accounting for off-the-clock travel time and
25    security check time.” (Id.) However, he states meal periods “potentially include fewer
26    than 30 minutes of uninterrupted break time” if (1) the time keeping data “show[s] 31-
27    40 minute meal periods” and (2) the turnstile data “show[s] that the employee re-
28    entered the facility no more than 15 minutes prior to the meal punch-in, i.e., when the
                                               11.
Case 5:17-cv-01415-AB-KK Document 237 Filed 03/04/19 Page 12 of 36 Page ID #:11513



 1    employee concluded his/her meal break.” (Id.)
 2          To calculate waiting time penalties, Dr. Kriegler uses “average daily wage” as
 3    an input, the amount of which can be determined “either (i) across all pay periods
 4    during employment, or (ii) for the final pay period during their employment.” (Id. at
 5    18.) Dr. Kriegler reports class-wide waiting time penalties for each approach. (Id.) Dr.
 6    Kriegler states that he has identified “any putative class member who last appeared on
 7    or before December 22, 2017 in both the Timekeeping Data and the Payroll Data as a
 8    former (terminated) employee.” (Id.)
 9          Finally, for the wage statement subclass, Dr. Kriegler calculates penalties for
10    employees who received allegedly nondiscretionary overtime adjustments. (Id.) Dr.
11    Kriegler also attaches the break-down of waiting time penalties and wage statement
12    penalties for each category of damages and lists the number of employees and class-
13    wide penalties for each category. (See id. Attachment 5.)
14          The Court finds Dr. Kriegler’s initial report regarding “walking time,” “wait
15    time,” and “security checkpoint time” in support of the security checkpoint subclass
16    falls short. Dr. Kriegler merely lists all possible methods for calculating damages for
17    time spent walking to, waiting at, and going through the security checkpoint, but these
18    methods are discussed in the abstract and they raise serious questions as to how he
19    will calculate time in this particular case. As to “walking time,” “wait time,” and
20    “security checkpoint time,” the Court concludes that Plaintiffs failed to provide “a
21    complete statement of all opinions [Dr. Kriegler] will express and the basis and
22    reasons for them” and “the data or other information considered by [Dr. Kriegler] in
23    forming them” as required by Rule 26(a)(2)(B)(i) and (ii). The Court concludes that
24    Dr. Kriegler’s initial report as to the alternative workweek, meal break, wage
25    statement, and waiting time penalty subclasses are sufficient for purposes of this
26    motion because Dr. Kriegler articulated the methods and bases for his opinions for
27    these claims.
28
                                               12.
Case 5:17-cv-01415-AB-KK Document 237 Filed 03/04/19 Page 13 of 36 Page ID #:11514



 1                         b.     Dr. Bonin’s Initial Report
 2            In the initial disclosure, Plaintiffs stated that Dr. Bonin’s report is “preliminary”
 3    and that the “final report will follow once discovery is permitted for a site inspection,
 4    which will disclose the nature of her testimony and her opinion,” but indicated that
 5    “generally the substance of her testimony will concern average times it takes
 6    employees to walk from . . . each time clock to the security check area within the
 7    warehouse facility.” (Pl.’s Initial Disclosures, Ex. B (hereinafter, “Bonin Initial
 8    Report”) ¶ 5.)
 9            Dr. Bonin states her opinion “will be based on the facts and data related to the
10    facility, namely the distances from each time clock to the security check point.” (Id.
11    ¶ 6.) Dr. Bonin “will then opine as to the average walking time by applying average
12    walking speeds from peer-reviewed literature.” (Id. ¶ 6.) Dr. Bonin cites and attaches
13    three sources: (1) a 1988 report finding different ranges of “normal walking speed[s]”
14    for men and women between the ages of 20-60 years old; (2) a 1997 report finding
15    different ranges of “‘comfortable’ walking speeds” for females and males between the
16    ages of 20-60 years old; and (3) a 1996 report that determined the “average walking
17    speeds of men and women under the age of 65, while crossing a street at a crosswalk.”
18    (Id.)
19            Dr. Bonin states that she “intend[s] to collect the specific distances needed for
20    [her] calculations by conducting a site inspection of the warehouse facility and
21    measuring the distances of the shortest path from each time clock to the security check
22    area.” (Id. ¶ 7.) The remainder of the report provides:
23                  Alternatively, if I am not permitted to conduct a site inspection, I
              can perform my analysis if I am provided with the specific locations of the
24
              time clocks and the security checkpoint on the provided floor plan . . . . If
25            I am not permitted to conduct a site inspection, I will assume walking paths
              from each time clock to the security checkpoint based on the layout of the
26
              warehouse in the provided floor plan. I will determine the distances of
27            these paths and calculate the time required to travel these paths based on
              typical walking speeds reported in the literature . . . . Surveillance video
28
                                                  13.
Case 5:17-cv-01415-AB-KK Document 237 Filed 03/04/19 Page 14 of 36 Page ID #:11515



 1          footage of employees walking inside the warehouse would allow me to
 2          directly measure the employees’ walking speeds, determine an average and
            range of walking speeds for the warehouse employees, and estimate time
 3          to walk specific distances based on those speeds.
 4    (Id. ¶¶ 8-10.)
 5          The Court finds that Dr. Bonin’s report does not comply with Rule 26(a)
 6    because Dr. Bonin neither provides an opinion regarding the time it takes to walk
 7    from point A to point B nor adequately discloses “the basis and reasons” for such an
 8    opinion. Instead, Plaintiffs’ initial disclosure simply states Dr. Bonin will rely on three
 9    sources to determine employees’ walking speeds without describing how she was
10    going to arrive at a figure or what average walking speed she would use—e.g., the
11    average “normal walking speed,” the average “comfortable walking speed,” the
12    average walking speed while crossing a street, or the average of all three reports. Nor
13    did Plaintiffs supplement Dr. Bonin’s initial report, as required by Rule 26(e), after
14    Walmart pointed out that the initial disclosure was incomplete.
15          With one month until trial, it is unclear how Dr. Bonin will reconcile the
16    discrepancies in the three reports and how any of those reports would apply to persons
17    outside of the reports’ speed and age criterion. Neither the Court nor Walmart should
18    have to guess. The Court therefore concludes that Plaintiffs failed to provide “a
19    complete statement of all opinions [Dr. Bonin] will express and the basis and reasons
20    for them” and “the data or other information considered by [Dr. Bonin] in forming
21    them” as required by Rule 26(a)(2)(B)(i) and (ii).
22                 3.     Supplemental Expert Reports
23          Plaintiffs nonetheless argue that the expert reports are admissible pursuant to
24    Rule 26(e), which requires supplementation of an initial disclosure “if the party learns
25    that in some material respect the disclosure . . . is incomplete or incorrect, and if the
26    additional or corrective information has not otherwise been made known to the other
27    parties during the discovery process or in writing.” The Ninth Circuit, however,
28
                                                 14.
Case 5:17-cv-01415-AB-KK Document 237 Filed 03/04/19 Page 15 of 36 Page ID #:11516



 1    recognizes that “Rule 26(e) creates a ‘duty to supplement,’ not a right.” Luke v.
 2    Family Care & Urgent Med. Clinics, 323 F. App’x 496, 499-500 (9th Cir. 2009). Rule
 3    26(e) does not “create a loophole through which a party who submits partial expert
 4    witness disclosures, or who wishes to revise her disclosures in light of her opponent’s
 5    challenges to the analysis and conclusions therein, can add to them to her advantage
 6    after the court’s deadline for doing so has passed.” Id. Rather, supplementation under
 7    Rule 26(e) means “correcting inaccuracies, or filing the interstices of an incomplete
 8    report based on information that was not available at the time of the initial disclosure.”
 9    Id. (citation omitted).
10          Here, Dr. Kriegler supplemented his report on November 14, 20186—almost
11    two months after the expert disclosure deadline and seven days before Walmart’s
12    deadline to file its motion for decertification. (See Dkt. No. 155-1, Declaration of
13    Mark Kemple in Support of Mot. to Strike (“Kemple Decl.”) ¶ 8, Ex. 14 (hereinafter,
14    “Kriegler Supp. Report”).)
15          Walmart challenges Dr. Kriegler’s supplemental analysis of video footage in
16    support of the security checkpoint subclass. Walmart argues that “there has been no
17    new video footage produced to Plaintiffs since May 2018,” so Dr. Kriegler’s
18    supplemental opinions regarding claims based on video footage could and should have
19    been disclosed in his initial report. (Dkt. No. 155 at 11.) Walmart also moves to strike
20    Dr. Kriegler’s supplemental report on the ground that it contains surrebuttal opinions
21    in response to Walmart’s rebuttal expert reports.7 (Id. at 12-13.)
22
      6
23      Dr. Bonin did not supplement her expert report. However, at the hearing on the
      motion, Plaintiffs’ counsel indicated that they intended to supplement Dr. Bonin’s
24    report following the outcome of this motion. The Court finds supplementation would
      be inappropriate here. The Court is troubled by Plaintiffs’ dilatory approach to
25    litigating this case. Apart from the alleged discovery issue regarding a site inspection,
26    Dr. Bonin does not explain how she intends to calculate walking speed based on the
      sources attached to her report. Dr. Bonin’s initial report is clearly deficient in this
27    respect. The Court concludes Dr. Bonin’s opinion (or lack thereof) regarding average
      walking speed is not based on information previously unavailable to Dr. Bonin.
28    7
        In Walmart’s reply in support of its motion to strike, Walmart states “more could be
                                                15.
Case 5:17-cv-01415-AB-KK Document 237 Filed 03/04/19 Page 16 of 36 Page ID #:11517



 1           With respect to the security check and overtime subclasses, Dr. Kriegler states
 2    he “ha[s] begun to examine/analyze surveillance footage in order to assess—to the
 3    extent possible—the following components of allegedly compensable off-the-clock
 4    time,” including “walking time” (the time it takes to walk from the timeclock station
 5    to the security checkpoint entrance), “wait time” (the time class members wait in line
 6    before entering the security checkpoint area), and “security checkpoint time” (the time
 7    from when class members enter the security checkpoint area until they exit through
 8    the turnstiles). (Kriegler Supp. Report at 8 (emphasis added).)
 9           To calculate “walking time,” Dr. Kriegler “ha[s] begun to estimate the
10    percentage of people who exited the facility and do not clock out close to the security
11    checkpoint area.” (Id.) Dr. Kriegler states he uses this new step “to account for the
12    possibility that employees clock out at a time keeping station (i) close to the security
13    checkpoint area, and (ii) in a different area than at the beginning of their shift.” (Id.)
14    Dr. Kriegler asserts this percentage multiplied by the “10th and 25th percentiles of Pre-
15    Shift Time”—i.e., the amount of time from when the employee went through the
16    turnstiles located at the entrance of the facility until the time the employee clocked
17    in— “can be used to estimate a reasonable amount of time that employees spend
18    walking to the security checkpoint area after clocking out.” (Id.)
19           For his “wait time” calculation, Dr. Kriegler states that he “ha[s] begun to
20    examine the likely busiest hours in terms of facility exits” by reviewing surveillance
21    footage. (Id.) He chose to focus his wait-time analysis on “peak” hours because
22    “lines to enter the security checkpoint are extremely rare during ‘non-peak’ exit
23    times.” (Id. at 8-9.)
24
      said if we were given time to review and respond to” Dr. Kriegler’s supplemental
25    report. (Dkt. No. 155 at 13.) The Court notes, however, that Walmart did not file an
26    amended motion to strike or submit supplemental briefing addressing the substance of
      Dr. Kriegler’s opinions regarding other subclasses. The Court therefore addresses only
27    his supplemental opinions regarding the security checkpoint subclass and surrebuttal
      opinions. The Court’s decision is without prejudice regarding the admissibility of
28    other portions of Dr. Kriegler’s report.
                                                 16.
Case 5:17-cv-01415-AB-KK Document 237 Filed 03/04/19 Page 17 of 36 Page ID #:11518



 1            To calculate “security checkpoint time,” Dr. Kriegler states that he “ha[s] begun
 2    to analyze a sample of individuals (i) who were the only person going through the
 3    security checkpoint area, or (ii) whose Security Checkpoint Time appeared to be
 4    unaffected by others concurrently undergoing the process.” (Id. at 9.) He seeks to
 5    measure the time that is “generally required” to go through the security check process
 6    “without distractions.” (Id.) The security checkpoint time includes time spent “(i)
 7    walking to the metal detectors, (ii) going through metal detectors, (iii) having security
 8    checkpoint personnel inspect employees’ personal items such as backpacks or purses,
 9    and (iv) going through one of the turnstiles.” (Id.)
10            Walmart contends that Dr. Kriegler’s supplemental report is not a “supplement”
11    under Rule 26(e) because Dr. Kriegler’s changes are based on information that was
12    available to him at the time of his opening expert report and well before the close of
13    expert discovery. The Court agrees.
14            In his initial report, Dr. Kriegler’s proposed methods for calculating “walking
15    time,” “wait time,” and “security checkpoint time” are fundamentally different than
16    the methods he proposes in his supplemental report. With respect to calculating
17    “walking time,” in his initial report, Dr. Kriegler provided no information regarding
18    the “10th and 25th percentiles of Pre-Shift Time” or the specific time clocks he would
19    consider and the location of those time clocks. Now, Dr. Kriegler’s supplemental
20    report attempts to address some of the criticisms outlined in Walmart’s rebuttal expert
21    reports by estimating the percentage of people who exit the facility and do not clock
22    out near the security checkpoint area.
23            Dr. Kriegler provides even less information in his initial report regarding how
24    he intended to calculate “security checkpoint time” and “waiting time.” Now, in his
25    supplemental report, Dr. Kriegler explains the sampling of days (fifteen weekend days
26    and fifteen week days) and hours that he intends to use (hours at the end of shifts).8
27
28    8
          Dr. Kriegler explains that within the selection of days, he samples “Shift End Hours”
                                                 17.
Case 5:17-cv-01415-AB-KK Document 237 Filed 03/04/19 Page 18 of 36 Page ID #:11519



 1    (See id. at 10-11.) In his supplemental report, Dr. Kriegler also discloses, for the first
 2    time, that his sample for “security checkpoint time” is comprised of individuals who
 3    were either “the only person going through the security checkpoint area” or “whose
 4    Security Checkpoint Time appeared to be unaffected by others concurrently
 5    undergoing the process.” (Id. at 9.)
 6          Plaintiffs cannot credibly claim that Dr. Kriegler’s analysis regarding a
 7    damages model in support of the security checkpoint subclass is based on information
 8    previously unavailable or unknown to Dr. Kriegler. That Plaintiffs failed to give Dr.
 9    Kriegler surveillance video that Plaintiffs had since May 2018 or that Dr. Kriegler
10    chose to assume rather than investigate or begin to review the surveillance footage to
11    determine whether his prior methods were feasible does not render that information
12    unknown or undiscovered as required by Rule 26(e).
13          Under these circumstances, the Court concludes that Plaintiffs’ arguments
14    regarding Dr. Kriegler and Dr. Bonin’s duty to supplement under Rule 26(e) ring
15    hollow.
16                 4.     Substantial Justification/Harmlessness
17          The burden of proving that a party’s failure to disclose was either substantially
18    justified or harmless is on the party seeking to avoid sanctions. R & R Sails, Inc., 673
19    F.3d at 1246. Plaintiffs fail to demonstrate that their failure to disclose was
20    substantially justified or harmless.
21          Plaintiffs claim any deficiencies in their expert reports are the result of
22    Walmart’s “gamesmanship” because Walmart “refused to provide the discovery that
23
24    as follows:
          • Walking Time and Security Checkpoint Time – based on one randomly selected
25           Shift End Hour in the morning and one in the evening.
26        • Wait Time – based on the two Shift End Hours with the most clock-outs in the
             Timekeeping Data in the morning and the two Shift End Hours with the most
27           clock-outs in the Timekeeping Data in the evening.
28    (Kriegler’s Supp. Report at 10-11.)
                                                 18.
Case 5:17-cv-01415-AB-KK Document 237 Filed 03/04/19 Page 19 of 36 Page ID #:11520



 1
      Plaintiffs’ expert need[ed] to complete their reports.” (Dkt. No. 146 at 5.) Plaintiffs
 2
      lay blame on opposing counsel, arguing that discovery was delayed by a “ten-month
 3
      meet and confer process to obtain video footage of the facility” and that defense
 4
      counsel failed to admit they “destroyed” the requested video footage until after
 5
      Plaintiffs filed a motion to compel seeking the video. (Id.) Plaintiffs contend they
 6
      relied on defense counsel’s “implied representation” that other surveillance video
 7
      existed to develop their “sampling methodologies” and “would have litigated this
 8
      issue far differently” if they “knew what they know now.” (Id. at 10 n.2.)
 9
             Walmart counters that this “is not true.” (Dkt. No. 155 at 6.) Walmart contends
10
      Plaintiffs’ alleged “surprise about what video footage exists” is “disingenuous”
11
      because Walmart (through its prior counsel at K&L Gates) informed Plaintiffs in
12
      January 2018 that it would “continue to preserve the collected video in connection
13
      with the litigation, [but it would] . . . not collect additional video past the time period
14
      already collected,” as there was “no reason to believe that doing so [was] necessary to
15
      resolve the issues in dispute in this litigation.” (Id. at 7-8 (quoting Gershman Decl.
16
      ¶ 2, Ex. 8 at 1-2).) Walmart argues that, aside from asking Walmart to stipulate that
17
      Plaintiffs experts could perform a sampling of video,9 “Plaintiffs offered no basis for
18
      why they supposedly thought (as they apparently suggest now) that Walmart would be
19
      required to record new video footage for Plaintiffs on an ongoing basis in perpetuity.”
20
      (Id. at 8.)
21
             The Court has reviewed all of the emails attached to the parties submissions and
22
23    9
        In response to prior defense counsel’s January 24, 2018 email indicating Walmart
24    would not collect and preserve future video footage, Plaintiffs proposed that the
      parties stipulate the collected video is representative of the class period. (Dkt. No.
25    146-1, Yasuda Decl. ¶ 2, Exs. A-B.) Plaintiffs’ counsel claims they “never received a
26    response.” (Yasuda Decl. ¶ 2.) It appears Plaintiffs did not follow up on its proposal
      and did inquire whether Walmart intended to collect or preserve future surveillance
27    footage. Nor did Plaintiffs follow-up or discuss the matter after Walmart terminated
      its prior counsel from K&L Gates in February 2018 and retained counsel from
28    Greenberg Traurig.
                                                 19.
Case 5:17-cv-01415-AB-KK Document 237 Filed 03/04/19 Page 20 of 36 Page ID #:11521



 1    finds that Walmart did disclose it would no longer collect and preserve all future video
 2    footage. Even accepting Plaintiffs’ interpretation of these emails, the Court is troubled
 3    by the way in which Plaintiffs have litigated this case. Certainly, the Court expects
 4    counsel to meet and confer in earnest before seeking relief from the Court. But such
 5    efforts must show diligence. Conferring about the alleged discovery disputes over
 6    surveillance video and a site inspection10 for more than ten months is excessive.
 7    Throughout this litigation, Plaintiffs have waffled back and forth about what evidence
 8    they have, what evidence they need, and the reasons why they are not in possession of
 9    this evidence, making it difficult to find Plaintiffs’ actions and failure to serve
10    adequate expert reports were justified.11
11          Moreover, failure to disclose testimony is not substantially justified where, as
12    here, the need for such testimony could reasonably have been anticipated. See Wong
13    v. Regents of the Univ. of Cal., 410 F.3d 1052, 1061-62 (9th Cir. 2005). Plaintiffs
14    proposed the existing expert disclosure deadline in May 2018 when they asked
15    Walmart to stipulate to continue the pretrial and trial schedule and presumably knew it
16    would have to propose a damages model through expert testimony. And, upon
17    receiving the Court’s tentative order before the certification hearing on August 17,
18    2018, Plaintiffs were aware the Court was inclined to certify the class. At that time,
19    Plaintiffs were also aware that decertification “may be appropriate if . . . Plaintiffs
20    were not able to use time or video records to demonstrate how much time was spent
21    passing through security.” (Class Cert. Order at 24.) Yet, at the hearing on Plaintiffs’
22
      10
23       To the extent Plaintiff argues that Dr. Bonin’s failure to disclose “the basis and
      reasons” for her opinion is justified because Walmart failed to agree to reasonable site
24    inspection terms, the Court finds the alleged discovery dispute has nothing to do with
      calculating walking speed because Dr. Bonin indicated that she would rely on peer-
25    reviewed literature to calculate walking speed, not information from the site
26    inspection. Therefore, Dr. Bonin’s failure to disclose her method for calculating
      walking speed is not justified.
      11
27       This is especially true given that Plaintiffs were in possession of the necessary
      surveillance video footage since May 2018 and could have provided them to Dr.
28    Kriegler to review in preparing his initial report. But Plaintiffs chose not to.
                                                  20.
Case 5:17-cv-01415-AB-KK Document 237 Filed 03/04/19 Page 21 of 36 Page ID #:11522



 1    certification motion, Plaintiffs’ counsel told the Court “[w]e have the video. We’ll be
 2    able to actually see how long it takes” to go through Walmart’s security check. (Dkt.
 3    No. 122 at 13:4-6.) Plaintiffs have therefore known Dr. Kriegler and/or Dr. Bonin’s
 4    testimony would be necessary to certify this action and to maintain certification many
 5    months before the initial expert disclosure deadline. Plaintiffs failure to provide both
 6    initial and supplemental expert reports in compliance with the federal rules is not
 7    justified.
 8           Plaintiffs contend “there is no true prejudice to Defendants . . . because there is
 9    more than sufficient time to conduct depositions and rebut the expert testimony” and
10    Plaintiffs offer to stipulate that Defendants have the right to conduct discovery. (Dkt.
11    No. 146 at 5.) But Plaintiffs served Dr. Kriegler’s supplemental report on November
12    15, 2018—one day before Walmart’s reply in support of its motion to strike was due,
13    one day before the summary judgment deadline, and days before the decertification
14    deadline. And, as of the January 18, 2019 hearing, Plaintiffs still had not
15    supplemented Dr. Bonin’s report even though trial was, at the time, approximately
16    two months away. In addition, Plaintiffs failed to make their experts available for
17    deposition prior to the date Walmart was required to designate a rebuttal expert. (Dkt.
18    No. 187 at 16:1-4.) At this point in the litigation, dispositive motion deadlines have
19    expired, discovery is closed, and Walmart was not provided with Plaintiffs’ experts’
20    opinions and the basis of their opinions. “[D]isruption to the schedule of the court and
21    other parties . . . is not harmless.” Rodman v. Safeway Inc., 125 F. Supp. 3d 922, 938
22    (N.D. Cal. 2015), aff’d, 694 F. App’x 612 (9th Cir. 2017) (quoting Wong, 410 F.3d at
23    1062).
24           The Court therefore concludes that Plaintiffs’ failure to provide adequate expert
25    reports was not harmless.
26
27
28
                                                21.
Case 5:17-cv-01415-AB-KK Document 237 Filed 03/04/19 Page 22 of 36 Page ID #:11523



 1                  5.     Willfulness, Bad Faith, or Fault and Propriety of Other
 2                         Alternatives
 3           Because Walmart seeks to exclude expert testimony regarding Plaintiffs’
 4    proposed damages model for the security checkpoint subclass, it arguably amounts to
 5    a dismissal of Plaintiffs’ security checkpoint class action claim and derivative
 6    overtime claim. The Court must therefore “consider whether the claimed
 7    noncompliance involved willfulness, fault, or bad faith.” Martinez v. County of San
 8    Benito, No. 15-CV-00331-JST, 2018 WL 1863013, at *2 (N.D. Cal. Apr. 18, 2018)
 9    (quoting R & R Sails, 673 F.3d at 1247).
10           “[D]isobedient conduct not shown to be outside the control of the litigant is all
11    that is required to demonstrate willfulness, bad faith, or fault.” K. P. v. Santa Clara
12    Cty. Office of Educ., No. 5:15-CV-01512-EJD, 2016 WL 5930641, at *3 (N.D. Cal.
13    Oct. 12, 2016) (quoting Henry, 983 F.2d at 948). Plaintiffs have not persuaded the
14    Court that the delays at issue or the defects in the reports were outside their control.
15    To the contrary, Plaintiffs’ inability to satisfy the expert disclosure deadlines in this
16    case appear to be entirely of their own making. Plaintiffs do not dispute that they have
17    had possession of the video footage since April 2018 or that they withheld the video
18    footage from Dr. Kriegler until sometime after his initial report was due. Nor do
19    Plaintiffs dispute that Dr. Bonin could have provided an average walking time or at
20    least explained how she intended to calculate average walking time based on the
21    articles that she attached to her initial report.
22           Plaintiffs represent that they were not seeking a litigation advantage because
23    they misunderstood what video footage existed and had tried to resolve discovery
24    disputes by meeting and conferring with defense counsel.12 However, Plaintiffs’
25
      12
26      The Court notes that Dr. Kriegler’s surrebuttal opinions in his supplemental report
      are wholly improper. Plaintiffs provide no justification for such opinions. Nor do
27    Plaintiffs provide an acceptable explanation for why they are harmless. The Court’s
      scheduling order does not authorize surrebuttal reports. Yet, Plaintiffs chose to serve a
28    report containing surrebuttal opinions, an action that was in Plaintiffs’ control.
                                                  22.
Case 5:17-cv-01415-AB-KK Document 237 Filed 03/04/19 Page 23 of 36 Page ID #:11524



 1
      explanation rings hollow when examined in conjunction with the record in this case.
 2
      The original expert disclosure deadline—scheduled in October 2017—was July 20,
 3
      2018, and was extended to September 21, 2018 at Plaintiffs’ request in May 2018.
 4
      (Dkt. Nos. 50. 87.) At a class certification hearing on August 17, 2018, Plaintiffs’
 5
      counsel acknowledged the expert disclosure deadlines and told the Court they “can, of
 6
      course, make any of these deadlines” and “have been litigating this case to meet all
 7
      deadlines.” (Dkt. No. 122 at 14-15, 30.) Plaintiffs’ counsel told the Court they had
 8
      the video footage and intended to use it to calculate how long it takes employees to go
 9
      through the security checkpoint. At the hearing, the Court also put Plaintiffs on notice
10
      that the existing “[d]eadlines are firm.” (Dkt. No. 122 at 30.) On September 20,
11
      2018—the day before the initial expert disclosure deadline—the Court denied
12
      Plaintiffs ex parte application to submit partial expert reports and supplement those
13
      reports at a later date or extend the expert disclosure deadline, finding “Plaintiffs have
14
      not been diligent in their efforts to adhere to the existing expert disclosure deadline”
15
      and “were not diligent in seeking modification to the expert disclosure deadline.”
16
      (Dkt. No. 128.) Nonetheless, Plaintiffs submitted partial expert reports the following
17
      day. Then, Plaintiffs waited almost two months to supplement Dr. Kriegler’s report
18
      and, at least as of the January 18 hearing date, still have not supplemented Dr. Bonin’s
19
      report.
20
            Merely allowing Walmart to depose Plaintiffs’ experts and prepare revised
21
      rebuttal expert reports before trial would be an insufficient sanction. So would
22
      extending the remainder of the pretrial deadlines and trial date and reopening expert
23
      discovery, as Plaintiffs suggest, because all dispositive motion deadlines have passed.
24
      Indeed, any continuance or further delay of the resolution of this action would not be a
25
      sanction at all, as it is precisely the relief that Plaintiffs seek.13 Imposition of monetary
26
27
      13
        If the past is indicative of the future, the Court anticipates the same issues arising
28    around the time of any future deadlines.
                                                 23.
Case 5:17-cv-01415-AB-KK Document 237 Filed 03/04/19 Page 24 of 36 Page ID #:11525



 1
      sanctions is likely ineffective here as well since, if Plaintiffs prevail, they will almost
 2
      certainly recover a substantial amount at trial or through settlement and with that
 3
      Plaintiffs’ counsel will recover a substantial amount in attorneys’ fees. The Court
 4
      finds that a monetary fine in this case is a modest imposition of sanctions and would
 5
      fail to incentivize diligence.
 6
            Accordingly, the Court finds that Plaintiffs’ noncompliance was willful and that
 7
      alternatives to exclusion are insufficient. The Court therefore GRANTS in part and
 8
      DENIES in part Walmart’s Motion to Strike the initial and supplemental reports of
 9
      Plaintiffs’ experts. The Court GRANTS Walmart’s request to exclude Dr. Kriegler’s
10
      testimony regarding the security check as set forth above and STRIKES Dr.
11
      Kriegler’s initial and supplemental report regarding “walking time,” “wait time,” and
12
      “security check time.” The Court GRANTS Walmart’s request as to Dr. Bonin’s
13
      initial report and STRIKES Dr. Bonin’s initial report in its entirety. In addition, to the
14
      extent Dr. Kriegler’s supplemental report contains surrebuttal opinions in response to
15
      Walmart’s rebuttal expert reports, the Court STRIKES those opinions.
16
            B.     The Court Grants in Part and Denies in Part Walmart’s Motion for
17
                   Decertification.
18
            Walmart moves to decertify the security checkpoint subclass, the overtime
19
      subclass, the meal break subclass, the wage statement penalty subclass, and the
20
      waiting time penalty subclass on predominance and manageability grounds.
21
                   1.     Security Checkpoint and Overtime Subclasses
22
            The security checkpoint and overtime subclasses are comprised of employees
23
      who are “required to go through a security checkpoint during a meal period and/or at
24
      the end of his/her shift” during the class period and employees who are not paid
25
      overtime wages for the time spent (1) between clocking out and walking to a security
26
      checkpoint, (2) waiting in line to enter the security checkpoint, or (3) going through
27
      the security checkpoint.
28
                                                 24.
Case 5:17-cv-01415-AB-KK Document 237 Filed 03/04/19 Page 25 of 36 Page ID #:11526



 1          Walmart argues the security checkpoint and overtime subclasses should be
 2    decertified on the ground that predominance cannot be satisfied in the absence of
 3    some appropriate common method for calculating class-wide damages. Specifically,
 4    Walmart argues that Plaintiffs fail to present a non-individualized means to (1)
 5    measure the time spent traveling from the time clocks to the security check point for
 6    each person, “much less (2) establish what each person was doing during that person-
 7    specific period for each day.” (Decert. Mot. at 1.) Concerning point (1), Walmart
 8    argues “Plaintiffs ignore that each person may use a different time clock each day (the
 9    starting point, which is not tracked), may exit at a different point (the end point, also
10    not tracked), walks at different speeds (as the Court also noted), and, moreover,
11    chooses to do different activities during the interval which further changes the length
12    of the interval.” (Dkt. No. 180 at 3-4.) Concerning point (2), Walmart asserts “it is
13    beyond dispute that employees perform all manner of personal activities during this
14    unknown and unknowable interval, including socializing in and out of the break
15    rooms, retrieving personal belongings he/she chose to bring to work, and use the rest
16    room.”14 (Id. at 4.) In Walmart’s view, “[t]here is no way to assess, much less
17    quantify such activity, other than literally asking each person, each day, what they did
18    and for how long.” (Id.)
19          Plaintiffs counter that their proposed methodology for calculating damages is
20    similar to the method approved in Tyson Foods, Inc. v. Bouaphakeo, 136 S. Ct. 1036
21    (2016). (Dkt. No. 174 at 13.) Plaintiffs indicate that their evidence of damages at trial
22    will be twofold. First, “Plaintiffs intend to introduce a sampling of video surveillance
23    footage, expert analysis of the video surveillance footage, and expert analysis of a site
24    inspection, all for purposes of demonstrating the amount of time employees spend
25
26    14
         These facts also cut against certification because whether an employee was
27    “working” from the time they clocked out and the time they entered the security
      checkpoint requires individual inquiries that predominate. This is a damages and
28    liability issue.
                                                25.
Case 5:17-cv-01415-AB-KK Document 237 Filed 03/04/19 Page 26 of 36 Page ID #:11527



 1    walking to and undergoing security checks on average.” (Id.) Second, “Plaintiffs
 2    intend to introduce expert testimony regarding the amount of resulting unpaid wages.”
 3    (Id.) Perhaps anticipating that the Court will exclude Plaintiffs’ expert testimony
 4    regarding security checkpoint time, Plaintiffs also argue that “expert testimony is not
 5    required for purposes of Plaintiffs’ case.” (Id.) Rather, in Plaintiffs’ view, the jury
 6    may “consider employee testimony and video surveillance footage without regard to
 7    Plaintiffs’ expert, and determine on its own the amount of off-the-clock time worked
 8    by class members based upon its own observations.” (Id.)
 9                        a.     Damages Model Requirement
10          In Comcast Corp v. Behrend, 569 U.S. 27, 36-38 (2013), the Supreme Court
11    held that a court can certify a Rule 23(b)(3) class only if plaintiffs establish that there
12    is a class-wide method of awarding relief that is consistent with the plaintiffs’ theory
13    of liability. The Ninth Circuit has made clear, however, that “the presence of
14    individualized damages cannot, by itself, defeat class certification under Rule
15    23(b)(3).” Leyva v. Medline Industries Inc., 716 F.3d 510, 514 (9th Cir. 2013); see
16    also Just Film v. Buono, 847 F.3d 1108, 1121 (9th Cir. 2017) (“That some
17    individualized calculations may be necessary does not defeat finding predominance.”);
18    Pulaski & Middleman, LLC v. Google, Inc., 802 F.3d 979, 986 (9th Cir. 2015)
19    (“damage calculations alone cannot defeat certification”) (quoting Yokoyama v.
20    Midland Nat. Life Ins. Co., 594 F.3d 1087, 1094 (9th Cir. 2010)). Thus, “[u]ncertainty
21    regarding class members’ damages does not prevent certification of a class as long as
22    a valid method has been proposed for calculating those damages.” Lambert v.
23    Nutraceutical Corp., 870 F.3d 1170, 1182 (9th Cir. 2017), cert. granted on other
24    grounds, 138 S. Ct. 2675 (2018).
25                        b.     Plaintiffs Fail to Present a Workable Method for
26                               Calculating Class-wide Damages and these Subclasses
27                               Are Unmanageable.
28          The Court is cognizant that at this stage—a motion for decertification—“the
                                                 26.
Case 5:17-cv-01415-AB-KK Document 237 Filed 03/04/19 Page 27 of 36 Page ID #:11528



 1
      question is only whether [Plaintiffs have] presented a workable method [for
 2
      calculating class-wide damages].” Lambert, 870 F.3d at 1184. The Court therefore
 3
      rejects Walmart’s arguments that decertification is warranted based on individualized
 4
      damages issues. However, the Court finds that Plaintiffs’ security checkpoint subclass
 5
      and Plaintiffs’ overtime subclass to the extent it is based on the security checkpoint
 6
      claim cannot be maintained because Plaintiffs are unable to put forth a workable
 7
      damages model. The Court emphasizes that it is not decertifying the class because
 8
      individual issues as to damages predominate, but rather because Plaintiffs have failed
 9
      to put forth a damages model that measures the damages attributable to Walmart’s
10
      wrongful conduct for trial.15
11
            The Court therefore GRANTS the motion to decertify the security checkpoint
12
      subclass and the overtime subclass to the extent it is premised on the security
13
      checkpoint subclass.
14
                   2.     Meal Break Subclass
15
            Plaintiffs’ meal period claim is brought under California Labor Code section
16
      226.7. An employer satisfies section 226.7 if the employer “relieves its employees of
17
      all duty, relinquishes control over their activities and permits them a reasonable
18
      opportunity to take an uninterrupted 30-minute break, and does not impede or
19
20
      15
         The Court also notes that absent Dr. Kriegler’s proposed method for calculating
21    walking time, waiting time, and time to go through the security checkpoint, Plaintiffs’
      evidence is essentially individual testimony and a policy of requiring employees to
22    submit to a security check. The Court recognizes that class actions serve important
23    rights through collective enforcement and that the burden at the class certification
      stage is slight, and that a court need only be able to make a reasonable judgment that
24    Rule 23 requirements are satisfied. This makes sense at an early stage in the litigation.
      But the trial is set for April 2019—one month from the date of this Order. Under the
25    rare circumstances in this case, Plaintiffs have failed to provide any evidence to
26    support extrapolation from individual experiences to class-wide proof that is not
      merely speculative. Because Plaintiffs lack common evidence, the Court has no
27    confidence that the jury will be able to do anything but speculate as to the time it takes
      to walk to the security checkpoint, wait in line, and go through the security check,
28    making this case unmanageable. This finding further supports decertification.
                                                27.
Case 5:17-cv-01415-AB-KK Document 237 Filed 03/04/19 Page 28 of 36 Page ID #:11529



 1    discourage them from doing so.” Brinker Rest. Corp. v. Superior Court, 53 Cal. 4th
 2    1004, 1040 (2012).
 3          Plaintiffs’ meal period claim is based on two district legal theories: (1)
 4    Walmart’s security check infringed on class members’ thirty-minute meal period and
 5    (2) the practical effect of Walmart’s security checkpoint policy discourages
 6    employees from leaving the premises during their lunch break or taking meal breaks.
 7    Walmart challenges both theories on predominance grounds. Whether Walmart
 8    offered its employees “a reasonable opportunity to take an uninterrupted 30-minute
 9    break, and [did] not impede or discourage them from doing so” is a legal question
10    common to all class members. Brinker, 43 Cal. 4th at 1040. In the class certification
11    order, the Court concluded that “who left the facility during their meal period and how
12    much time they were deprived of [as a result of the security check] can presumably be
13    determined from records or video surveillance.” (Class Cert. Order at 23-24.) The
14    Court, however, acknowledged that “[d]ecertification of this case may be appropriate
15    if, for instance, Plaintiffs were not able to use time or video records to demonstrate
16    how much time was spent passing through security.” (Id.)
17                         a.    Plaintiffs’ Meal Period Interruption Theory
18          The Court certified Plaintiffs’ meal period interruption claim under the belief
19    that Walmart had a thirty-minute meal policy that applied uniformly to all employees
20    and that, during the class period, employees were required to go through security if
21    they chose to exit the facility. The Court also certified the claim under the belief that
22    records existed showing when, after clocking out, employees went through security
23    and that Plaintiffs had video footage from which they could calculate the time it takes
24    to go through security at lunch.
25          Plaintiffs contend that employees must, as a matter of common policy, “clock
26    out for their meal periods on one of [Walmart’s] time clocks, walk through the
27    Fulfillment Center to the designated security check area, and participate in a required
28    security check.” (Dkt. No. 171 at 5.) Plaintiffs point out that “time clock records
                                                28.
Case 5:17-cv-01415-AB-KK Document 237 Filed 03/04/19 Page 29 of 36 Page ID #:11530



 1    indicate the timing and length of meals” and that “employees scan their assigned
 2    badges at a turnstile” when they return to the Fulfillment Center. (Id.) Plaintiffs
 3    contend, from these records, the jury can determine the number of recorded thirty-
 4    minute meal periods during which an employee left the Fulfillment Center. (Id.)
 5    Plaintiffs explain that “[i]f an employee records a precise 30-minute meal” that
 6    “recorded 30 minutes necessarily includes time spent traveling to and proceeding
 7    through the required security check.” (Id.)
 8          Walmart argues that discovery has shown this is not in fact true. Rather,
 9    Walmart contends there are no records showing when, after clocking out, employees
10    went through security. Walmart also contends that employees are provided a grace
11    period and could take a full thirty-minute break outside of Walmart’s facility. (See
12    Dkt. No. 180 at 10, 11 n.8.) Walmart therefore reasons that, even if employees take a
13    thirty-minute lunch break and go through security, they have the option to take a full
14    thirty-minute break outside of the facility. (Dkt. No. 159-2, D69-D074 (hereinafter,
15    “McChristian Depo.”) at D 073:9-11 (stating employees on thirty-minute lunch
16    schedule must clock in from lunch within thirty-five minutes and “it doesn’t always
17    have to be 30 [minutes]”); see Dkt. No. 159-2, D 001-D015 (hereinafter, “Alvarado
18    Depo.”) at D09:1-4 (“Q. But Walmart does give a 5-minute window on top of that. So
19    if an associate takes a 35-minute lunch there is no accountability, correct? A.
20    Correct.”); see also Dkt. No. 159-2, D132-D136 (hereinafter, “Vidana Decl.”) at D134
21    ¶ 6 (five minute grace period to clock in above thirty-minute lunch). Walmart also
22    points out that even Dr. Kriegler, Plaintiffs’ expert, agrees that class members took
23    meal breaks in excess of thirty minutes, thirty-five minutes, and forty minutes in
24    thousands of instances. (Dkt. No. 180 at 10.)
25          The Court acknowledges that there is competing testimony regarding the length
26    of meal breaks that Walmart provided pursuant to a common policy. The Court is
27    unaware of any written policy stating that employees are allowed only thirty minutes
28    for meal breaks. The parties have also provided conflicting evidence as to whether
                                                29.
Case 5:17-cv-01415-AB-KK Document 237 Filed 03/04/19 Page 30 of 36 Page ID #:11531



 1    there was a five minute grace period and whether employees were aware of the grace
 2    period. (See Dkt. No. 159-2, D056-D068 (hereinafter, “Hernandez Depo.”) at D61-
 3    D065 (explaining employees had at least four minutes of “wiggle room” after thirty-
 4    minute meal break); Dkt. No. 159-2, D087-D090 (hereinafter, “Brown Decl.”) ¶ 6 (“I
 5    also get one 30-minute meal period.”).) Because there was no single uniform written
 6    policy and no consistent practice of denying uninterrupted thirty-minute meal breaks,
 7    the Court no longer considers this to be a case in which “questions of law or fact
 8    common to class members predominate over any questions affecting only individual
 9    members.” Fed. R. Civ. P. 23(b)(3); see Ordonez v. Radio Shack, Inc., No. CV 10-
10    7060-CAS (JCGx), 2013 WL 210223, at *8 (C.D. Cal. Jan. 17, 2013) (“Rather than
11    demonstrating the existence of a uniform policy of depriving employee of their meal
12    breaks, the evidence before the Court presents numerous possibilities as to why certain
13    employees may have had a late, short, or missed meal break during a given shift. As
14    such, the Court finds that it cannot conclude that any short, late, or missed meal break
15    that plaintiff’s expert identified corresponds to a legal violation on a class-wide basis.
16    In similar factual circumstances, courts—including this one—have rejected plaintiff’s
17    argument that a common question capable of resolution through a common answer is
18    available when a defendant’s policy is facially legal.”).16
19          In addition to predominance, Rule 23(b)(3) requires a court to find that “a class
20
      16
        Assuming Walmart does have a common policy that strictly limits employees to
21    thirty-minute meal periods and Walmart has a common policy that requires employees
      to go through a security check at the exit of the facility, how those policies affect
22    members of the class depends on the individual circumstances of each employee.
23    Determining if the employee performed uncompensated work, or of the amount of
      work that was recorded, involves individual inquiries as to whether the employee was
24    not properly compensated. This inquiry becomes even more complicated by the fact
      that employees would walk to the break room to get their lunch, clock out, and then go
25    through the security checkpoint in that order. For example, even class representative
26    Chelsea Hamilton’s deposition testimony demonstrates that she would walk to the
      break room or to get her lunch out of her locker (the duration of time this took is
27    unknown), then she would clock out and go through the security checkpoint before
      exiting the fulfillment center to eat her lunch in her car. (See Dkt. No. 159-2, D016-
28    D055 (hereinafter, “Hamilton Depo.”) at D037-D038.)
                                                30.
Case 5:17-cv-01415-AB-KK Document 237 Filed 03/04/19 Page 31 of 36 Page ID #:11532



 1    action is superior to other available methods for fairly and efficiently adjudicating the
 2    controversy.” Pertinent to that determination are “the likely difficulties in managing a
 3    class action.” Fed. R. Civ. P. 23(b)(3)(D). The Court previously noted that
 4    manageability might be an issue for decertification if Plaintiffs could not use video
 5    footage or other data to calculate time spent going through the security checkpoint, but
 6    deferred ruling on the issue until the decertification stage.
 7          Walmart argues that Plaintiffs cannot meet their manageability requirement of
 8    Rule 23(b)(3) because Plaintiffs failed to submit a trial plan and have put forth “no
 9    common method of proof that would not entail individualized issues.” (Decert. Mot. at
10    21.) The Court agrees. Plaintiffs have identified over 20,000 recorded meal periods
11    that were precisely thirty minutes during which an employee exited Walmart’s
12    facility. (See Dkt. No. 171 at 3; Kriegler Report ¶ 52.) But Plaintiffs have presented no
13    method for calculating time that Plaintiffs’ spend going through the security
14    checkpoint. Instead, Plaintiffs appear to take the position that it necessarily took
15    “some” time. But there is conflicting evidence regarding how long it took employees
16    to go through the security checkpoint—the range is zero to about twenty minutes—
17    and whether employees spent time in the breakroom or elsewhere doing things not
18    considered “work” before clocking out for their lunch break.
19          The Court notes that, even at this very late stage of the case, Plaintiffs still have
20    not articulated their method or plan to try this case. For example, at the hearing on the
21    decertification motion, the Court asked Plaintiffs’ counsel when Dr. Kriegler planned
22    to review the surveillance videos and noted that trial is less than two months away.
23    Plaintiffs’ counsel responded: “Well, once we have the video, it’s not terribly difficult
24    to review it. It takes some time, but it’s—just put more people on the problem and the
25    problem will—the problem will be answered fairly quickly.” (Dkt. No. 187 at 23:2-8.)
26    But, as explained above, Plaintiffs have had the video footage for months.
27          Notably, later in the hearing, Plaintiffs’ counsel told the Court: “[the] security
28    check is easy to see because we have it all on video” and “we can first show the video
                                                 31.
Case 5:17-cv-01415-AB-KK Document 237 Filed 03/04/19 Page 32 of 36 Page ID #:11533



 1    to the jur[y]” so they can see “what [the] security check looked like for a few months
 2    of the class period.” (Id. at 28:24-29:3.) Plaintiffs’ counsel further explained that “the
 3    trier of fact can determine what it wants on the other evidence. We’ll have testimony
 4    about that from witnesses who were there at other times when the process might have
 5    been slightly different and more time-consuming, but we’ll have the video.” (Id. at
 6    29:8-12.) Because Plaintiffs still have not identified a viable method to proceed, the
 7    case is unmanageable and class treatment is not superior under Rule 23(b). See
 8    Ordonez, 2014 WL 4180958 at *6 (“substantial manageability problems remain”
 9    where “Plaintiff has not proffered a viable method of determining when (or if) a
10    particular employee took a rest break on a particular day, short of obtaining testimony
11    regarding each Radioshack stores and each Radioshack employee. The parties agree
12    that rest breaks were not recorded.”).
13           Because Plaintiffs meal period interruption claim raises serious predominance
14    and manageability issues, the Court GRANTS the motion to decertify the meal period
15    subclass to the extent it is premised on Plaintiffs meal interruption theory.
16                        b.     Plaintiffs’ Meal Period Discouragement Theory
17           Walmart moves to decertify Plaintiffs’ meal-break claim to the extent it is
18    premised on the theory that the security exit check “discouraged” employees from
19    leaving the premises of the facility during their lunch break. (See Decert. Mot. at 21-
20    24.) Walmart contends the question of whether an employee is “dissuaded” from
21    taking a meal break is an individual inquiry. (Id. at 23.) Walmart points out that, on
22    more than 40,000 occasions, employees left the facility during their meal break,
23    suggesting on more than 40,000 occasions employees were not dissuaded from
24    leaving the premises due to the security check during their lunch break. (Id. at 24; see
25    id. at 22 n.13.)
26           Plaintiffs counter by accusing Walmart of mischaracterizing their meal period
27    “impediment” theory. (Dkt. No. 171 at 6.) Relying on Brinker, Plaintiffs contend “a
28    meal period is not truly ‘provided’ if it is required to be on-site.” (Id.) Plaintiffs
                                                  32.
Case 5:17-cv-01415-AB-KK Document 237 Filed 03/04/19 Page 33 of 36 Page ID #:11534



 1    explain that an employer “is prohibited from ‘exerting coercion against the taking of,
 2    creating incentives to forgo, or otherwise encouraging the skipping of legally
 3    protected breaks.” (Id.) Taken together, these rules bar employers, like Walmart, from
 4    “implementing practices or procedures that incentivize employees to forgo or impede
 5    the right to a full, off-duty, off-premises, 30-minute meal period.” (Id. at 6-7.)
 6    Plaintiffs assert that an employer who does so fails to comply with the legal
 7    requirements for meal breaks. (Id.)
 8          The Court certified Plaintiffs’ “dissuasion” or “impediment” theory because the
 9    primary question is whether the mere existence of the security checkpoint system can
10    be considered an “impediment” to taking a meal period or as discouraging employees
11    from taking a meal period. The Court concluded that the focus of this inquiry is on the
12    action of the employer, not necessarily on whether an employee personally felt
13    discouraged. (Class Cert. Order at 11.) The Court reasoned: “Whether the checkpoint
14    is an impediment is a common question that can be answered objectively as to all
15    class members.” (Id.)
16          Now, Walmart argues that the Court focused on only whether a common
17    question existed, not whether common issues predominated over individual inquiries
18    under Rule 23. Walmart complains that Plaintiffs’ experts offer “no common proof to
19    establish ‘dissuasion’ of each employee in each shift.” (Decert. Mot. at 24.) If the
20    Court does not decertify the class based on the dissuasion theory, Walmart claims
21    “virtually every employer with any ‘dissuasive’ feature on the path to an exterior
22    lunch”—such as “a staircase, an elevator bank, a large campus, etc.”—“would be
23    subject to immediate certification of . . . class claims for ‘dissuasion’ of lunch
24    periods, to be assessed by a jury based on ‘objective’ assessment without reference to
25    expert opinion or testimony whether persons were in fact dissuaded.” (Dkt. No. 180 at
26    12.) Walmart misses the point.
27          The Court finds that decertification is not warranted at this stage. Whether a
28    security checkpoint is an impediment to taking a meal break or an incentive to forgo
                                                33.
Case 5:17-cv-01415-AB-KK Document 237 Filed 03/04/19 Page 34 of 36 Page ID #:11535



 1    the taking of meal breaks outside the fulfillment center is a common question, which
 2    predominates over other inquiries. As the Court noted in its class certification order,
 3    this is an objective question, so Plaintiffs’ experts need not provide proof of
 4    dissuasion for certification. The Court is not persuaded that every employer will be
 5    liable for any “dissuasive feature” simply because the feature is on the path to an
 6    exterior lunch. Generally employers do not have company-wide policies about
 7    elevators, stairs, or large campuses like the facility-wide security check policy here,
 8    which will give rise to consistent liability regarding security checks for meal breaks.
 9    See Lao v. H&M Hennes & Mauritz, L.P., No. 5:16-CV-00333-EJD, 2018 WL
10    3753708, at *6 (N.D. Cal. Aug. 8, 2018) (“In the absence of a company-wide policy
11    ‘that would give rise to consistent liability’ regarding security checks for rest breaks,
12    the trier of fact would be left to face individualized liability issues that are not suitable
13    for classwide resolution.”).
14          The Court therefore DENIES Walmart’s motion for decertification of the meal
15    break subclass to the extent it is premised on an impediment/dissuasion theory.
16                 3.     Wage Statement Penalty and Waiting Time Penalty Subclasses
17          The derivative wage statement penalty and waiting time penalty subclasses
18    were certified to pursue penalties relating to alleged non-payment of wages. The Court
19    GRANTS Walmart’s motion to decertify these derivative subclasses but only to the
20    extent wage statement penalties and waiting time penalties are based on Plaintiffs’
21    meal break interruption theory, the security checkpoint subclass, and the overtime
22    subclass.
23    IV.   CONCLUSION
24          For the foregoing reasons, the Court (1) GRANTS in part and DENIES in part
25    Walmart’s motion to strike the initial and supplemental reports of Plaintiffs’ experts
26    and (2) GRANTS in part and DENIES in part Walmart’s motion for decertification.
27    The Court hereby:
28
                                                 34.
Case 5:17-cv-01415-AB-KK Document 237 Filed 03/04/19 Page 35 of 36 Page ID #:11536



 1          •      GRANTS Walmart’s request to exclude Dr. Kriegler’s testimony
 2                 regarding the security check and surrebuttal opinions as set forth above;
 3                 STRIKES Dr. Kriegler’s initial and supplemental report regarding
 4                 “walking time,” “wait time,” and “security check time”; and STRIKES
 5                 Dr. Kriegler’s supplemental report to the extent it contains surrebuttal
 6                 opinions;
 7          •      GRANTS Walmart’s request as to Dr. Bonin’s initial report and
 8                 STRIKES Dr. Bonin’s initial report in its entirety.
 9          •      GRANTS the motion to decertify the security checkpoint subclass and
10                 overtime subclass.
11          •      GRANTS the motion to decertify the meal period subclass to the extent
12                 it is premised on Plaintiffs meal interruption theory.
13          •      DENIES Walmart’s motion for decertification of the meal break subclass
14                 to the extent it is premised on an impediment/dissuasion theory.
15          •      GRANTS Walmart’s motion to decertify the waiting time penalty
16                 subclass and the wage statement penalty subclass to the extent the
17                 subclasses are based on Plaintiffs’ meal break interruption theory, the
18                 security checkpoint subclass, or the overtime subclass.
19          In addition, because the subclasses concern only Walmart’s Chino facility and
20    the Plaintiffs concede the class period begins in July 2015 (the date the Chino facility
21    opened) and ends August 21, 2018 (the date of the Court’s prior certification order)
22    the Court hereby AMENDS the class definitions as follows:
23       1. Alterative Workweek Subclass: all current and former non-exempt employees
24          employed by Defendants in the State of California and who worked at the
25          Walmart Chino Fulfillment center and pursuant to an alternative workweek
26          schedule and were not paid daily overtime for work in excess of eight (8) but
27          less than ten (10) hours;
28
                                               35.
Case 5:17-cv-01415-AB-KK Document 237 Filed 03/04/19 Page 36 of 36 Page ID #:11537



 1         2. Overtime Subclass: all current and former non-exempt employees employed
 2           by Defendants in the State of California and who worked at the Chino Walmart
 3           Fulfillment center and who worked on or more shifts in excess of eight (8)
 4           hours in a day or forty (40) hours in a workweek and who were not properly
 5           paid all overtime wages during the period from July 31, 201517 to August 21,
 6           2018;
 7         3. Meal Break Subclass: all current and former non-exempt employees employed
 8           by Defendants in the State of California and who worked at the Chino Walmart
 9           Fulfillment center and who worked a shift in excess of six (6) hours during the
10           period from July 31, 2015 to August 21, 2018;
11         4. Waiting Time Penalty Subclass: all current and former non-exempt employees
12           employed by Defendants in the State of California and who worked at the
13           Chino Walmart Fulfillment center and who separated from their employment
14           with Defendants during the period from July 31, 2015 to August 21, 2018;
15         5. Wage Statement Penalty Subclass: all current and former non-exempt
16           employees employed by Defendants in the State of California and who worked
17           at the Chino Walmart Fulfillment center during the period from July 31, 2015 to
18           August 21, 2018.
19
20    IT IS SO ORDERED.
21
22    Dated: March 04, 2019
                                            _______________________________________
23                                          HONORABLE ANDRÉ BIROTTE JR.
24                                          UNITED STATES DISTRICT COURT JUDGE

25
26
      17
27      Neither party provided the Court with the exact opening date. Therefore, out of an
      abundance of caution, the Court uses July 31, 2015—the last day of July 2015—as the
28    date the class period begins.
                                               36.
